As Filed with the Securities and Exchange Commission on May 5, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Advanced Photonix, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0325826 (I.R.S. Employer Identification Number) Advanced Photonix, Inc., 2925 Boardwalk, Ann Arbor, Michigan 48104, (734) 864-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Richard D. Kurtz, President and Chief Executive Officer, Advanced Photonix, Inc., 2925 Boardwalk, Ann Arbor, Michigan 48104, (734) 864-5600 (Name, address, including zip code, and telephone number, including area code, of agent for service) The Commission is requested to send copies of all communications to: Landey Strongin, Esq. Dornbush Schaeffer Strongin & Venaglia, LLP 747 Third Avenue, 11th Floor, New York, NY10017, (212) 759-3300 From time to time after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per unit(2) Proposed maximum aggregate offering price(2)(3) Amount of registration fee(4) Class A common stock, par value $0.001 per share N/A(5) N/A(5) Total The registrant is registering under this registration statement an indeterminate aggregate principal amount and number of shares of Class A Common Stock, par value $0.001 per share (“Class A Stock”). Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), such number of shares of Class A Stock registered hereby shall include an indeterminate number of shares of Class A Stock that may be issued in connection with a stock split, stock dividend, recapitalization or similar event. The registrant will determine the proposed maximum aggregate offering price of the Class A Stock registered hereunder from time to time in connection with the registrant’s issuance of the Class A Stock registered under this registration statement. Estimated solely for the purpose of calculating the registration fee required by Section 6(b) of the Securities Act. In no event will the (x) aggregate maximum offering price of all securities issued under this registration statement exceed $4,000,000 or (y) aggregate market value of all securities issued in any given 12-calendar month period exceed the amount allowed for in General Instruction I.B.6 of Form S-3. Calculated pursuant to Rule 457(o) under the Securities Act by multiplying the estimated aggregate offering price of the shares of Class A Stock being registered by the registrant by 0.00012880. Omitted pursuant to Note 2 to the Calculation of Registration Fee Table of Form S-3 under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1(A), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDMay 5, 2014 P R O S P E C T U S CLASS A COMMON STOCK We may, from time to time, offer for sale in one or more issuances up to $4,000,000 in the aggregate of shares of our Class A Common Stock, par value $0.001 per share (“Class A Stock”) at prices and on terms that we determine at the time of the offering. We will provide the specific terms of these offerings in one or more supplements to this prospectus.The prospectus supplement(s) may also add, update or change information contained in this prospectus. The securities being offered pursuant to this prospectus and the applicable prospectus supplement(s) may be sold by us to or through underwriters or dealers, directly to purchasers, through agents designated from time to time or through a combination of these methods.For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution” beginning on Page25 of this prospectus.If any underwriters are involved in the sale of any securities with respect to which this prospectus is delivered, the names of such underwriters and any applicable discounts or commissions, and any over-allotment options, if any, will be set forth in the prospectus supplement(s). This prospectus describes the general terms of these securities and the general manner in which we will offer them. We will provide the specific terms of these securities, and the manner in which they are being offered, in supplements to this prospectus. THESE SECURITIES CANNOT BE SOLD UNLESS THIS PROSPECTUS IS ACCOMPANIED BY A PROSPECTUS SUPPLEMENT. You should carefully read this prospectus, any post-effective amendment and any prospectus supplement, as well as any documents we have incorporated into this prospectus by reference, before you invest in any of these securities. Our Class A Stock is traded on the NYSE MKT under the symbol “API.”On May 2, 2014, the last reported sale price of our Class A Stock on the NYSE MKT was $0.57. As of April 30, 2014, our public float, which is equal to the aggregate market value of our outstanding voting and non-voting common stock held by non-affiliates, was approximately $15,786,000, based on 31,210,049 shares of outstanding Class A Stock, of which approximately 27,216,397 shares were held by non-affiliates, and a closing sale price of our Class A Stock of $0.58 on that date.Pursuant to General Instruction I.B.6 of Form S-3, in no event will we sell securities in a public primary offering with a value exceeding more than one-third of our public float in any 12-month period so long as our public float remains below $75.0 million. We have not offered any securities pursuant to General Instruction I.B.6 of Form S-3 during the 12 calendar months prior to and including the date of this prospectus. Investing in our securities involves a high degree of risk.You should review carefully the risks and uncertainties described under the heading “Risk Factors” contained herein and in the applicable prospectus supplement(s) and under similar headings in the other documents that are incorporated by reference into this prospectus.See “Risk Factors” beginning on Page4 of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is May 5, 2014 TABLE OF CONTENTS PAGE CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING STATEMENTS 1 ABOUT THIS PROSPECTUS 2 ABOUT THE COMPANY 3 RISK FACTORS 4 USE OF PROCEEDS 25 PLAN OF DISTRIBUTION 25 DESCRIPTION OF CLASS A STOCK 27 MISCELLANEOUS 31 Limitation of Liability and Indemnification Matters 31 Listing 31 Transfer Agent and Registrar 32 Legal Matters 32 Experts 32 WHERE YOU CAN FIND MORE INFORMATION 32 INCORPORATION BY REFERENCE 32 CAUTIONARY STATEMENTS REGARDING
